Response to petition for rehearing.
By the Court,
Leonard, J.:
After a careful re-examination of this case, we are satisfied that appellant is entitled to a new trial, and particularly on account of one error in the court below, to wit: In allowing witness Short on cross-examination by respondent, to testify that H. A. Buckley told him that he (Henry) had traded his sheep in California for his father’s sheep in this state. It was in no sense proper cross-examination, and it was certainly injurious to appellant’s case.
And although we are unable to perceive how the error in permitting Irwin J. Buckley to answer on cross-examination as to the value of the sheep left behind at the “ boneyard” was injurious, still it was error.
The petition for a modification of the judgment, and an affirmance as modified, must be and is denied.